IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 KONATA MATTHEWS,                             : No. 100 EM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COURT OF COMMON PLEAS OF                     :
 PHILADELPHIA COUNTY, CRIMINAL                :
 TRIAL DIVISION,                              :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2018, the Emergency Petition for Writ of

Prohibition and/or Extraordinary Relief is DENIED.